—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered July 2, 1991, convicting him of arson in the second degree, arson in the third degree, and reckless endangerment in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*720The defendant contends that the prosecution failed to adduce legally sufficient evidence to support his conviction of arson in the second degree, claiming there was inadequate proof that at the time of the fire, there were persons other than the person who set the fire present in the building (see, Penal Law § 150.15). As the defendant did not raise a specific objection on this ground in his motion for a trial order of dismissal, the issue is not preserved for appellate review (see, CPL 470.05 [2]; People v Colavito, 70 NY2d 996; People v Bynum, 70 NY2d 858). In any event, viewing the evidence adduced at the trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), which included the testimony of a fire department lieutenant who responded to the scene of the fire and observed persons exiting the building, there was legally sufficient proof to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Ritter, Copertino and Santucci, JJ., concur.